EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11, filed April 21, 2022, with respect to claims 1-17, have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
Response to Amendment
The amendment submitted April 21, 2022 has been accepted and entered.  Claims 1, 6-7, 9-14, 16 are amended.  No claims are cancelled.  New claim 18 is added.  Thus, claims 1-18 are examined.
Allowable Subject Matter
Claims 1-18 are allowable over the prior art.
Independent claim 1, is allowable based on applicant’s remarks filed April 21, 2022, especially pages 8-9, regarding an edge-on x-ray detector comprising: interspacing between the x-ray sensors is at least partially filled with a gap-filling material comprising: a mixture or compound of resin and x-ray attenuating metal disulfide powder to mitigate effects of dynamic misalignments, as claimed in combination with the rest of the claim limitations, so as to enable a more robust dynamic misalignment and improve image quality.
Claims 2-18 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danielsson et al (US 2018/0321394 A1) discloses a detector system for x-ray imaging. The detector system includes a detector having a plurality of edge-on detector modules. Each of the edge-on detector modules includes a first edge that is adapted to be oriented towards an x-ray source and a front-side running essentially parallel to the direction of incoming x-rays. The front-side includes at least one charge collecting electrode. At least a subset of the plurality of edge-on detector modules being pairwise arranged, front-side to front-side, whereby a front-side to front-side gap is defined between the front-sides of the pairwise arranged edge-on detector modules. The pairwise arranged edge-on detector modules are associated with an anti-scatter collimator arranged in the x-ray path between the x-ray source and the edge-on detector modules and overlapping the front-side to front-side gap.

    PNG
    media_image1.png
    331
    433
    media_image1.png
    Greyscale

Duclos et al (US 6,298,113 B1) discloses a scintillator pack including an x-ray damage shield. The scintillator pack has an array of scintillator pixels. A scintillation light reflecting layer that reflects scintillation light from the pixels is included at least between the scintillator pixels in inter-scintillator regions. An x-ray absorbing layer acts as the x-ray damage shield to protect the portions of the scintillation light reflecting layer from x-rays. The x-ray absorbing layer is formed selectively and in a self-aligned manner in regions over the inter-scintillator regions.
Venkataramani et al (US 2002/0181647 A1) discloses a high-z cast reflector composition and method of manufacture comprising: an x-ray absorbing layer formed by casting. A high-density x-ray absorbing powder, for example, a high-density metal or a high-density metal compound. Appropriate high-density metal compounds include oxides, sulfates, sulfides, fluorides and combinations of these compounds. Appropriate oxides include hafnium oxide, tantalum oxide, gadolinium oxide, lutetium oxide, tungsten oxide, and compounds thereof such as barium hafnate, bismuth titanate, lutetium hafnate etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884